

Exhibit 10.7










                        
                    








Dear <first_name> <last_name>:


I am pleased to advise you that the Management Organization & Compensation
Committee of the Board of Directors of Crane Co., pursuant to the Company’s 2018
Stock Incentive Plan, has granted you a performance-based restricted share unit
award (“Units”), entitling you to receive a number of shares of common stock of
Crane Co. determined as set forth below in the event the applicable conditions
on the award are satisfied. The key terms of your award are summarized below,
but your award is subject to all of the terms and conditions set forth in the
attached Annex A, Restricted Share Unit Award – Performance-Based Vesting, and
the attached Annex B, Performance Vesting Conditions, each of which is
incorporated herein by reference.


Grant Date:
<award_date>



# of Restricted Share Units (at Target Performance): <shares_awarded>


Vesting:
The award will vest based on the performance conditions set forth on Annex B. In
addition, you must remain employed through the end of the “Performance Period”
as defined in Annex B, except that the award may also vest in case of death,
Permanent Disability, Qualifying Retirement, or a Qualifying Termination within
two years after a Change in Control. See Section 2 of Annex A.



Dividends:
You will not be entitled to receive payments of amounts equal to cash dividends
payable on the Company’s stock for any Units prior to the date such Units vest.
Your right to receive dividends will begin only after you receive any shares of
Common Stock upon settlement. See Section 2(d) of Annex A.



Settlement:
Upon vesting and meeting all applicable conditions, you will be issued shares of
Common Stock representing the number of Units that are deemed to have vested.
See Section 3 of Annex A.



Taxation:
Income taxes will be payable upon vesting and settlement of your Units. See
Section 10 of Annex A. Income taxes will not be grossed‑up upon vesting.



In conjunction with this award, you are required to sign a Confidentiality &
Non-competition agreement, which you will receive in a separate email. Please
sign, scan and return the Confidentiality & Non-competition agreement to
Equityaward@craneco.com.


If Crane Co. is not in receipt of your executed Confidentiality &
Non-competition agreement and/or you have not accepted this grant online within
30 days of receipt of this letter, this grant will be null and void.


Your online acceptance of this grant and return of the Confidentiality &
Non-competition agreement will constitute a binding agreement for the award set
forth in this letter and subject to the terms and conditions set forth in Annex
A and Annex B (Effective Date: <award_date>).
        
Very truly yours,
                            
Max H. Mitchell
President and Chief Executive Officer








--------------------------------------------------------------------------------





ANNEX A


RESTRICTED SHARE UNIT AWARD
PERFORMANCE-BASED VESTING
UNDER THE CRANE CO. 2018 STOCK INCENTIVE PLAN
    
DATED AS OF <award_date>


The Company hereby grants to the recipient of the letter of the President and/or
Secretary of the Company (“Letter”) to which this Annex A is attached
(“Employee” or “you”), and the Employee accepts, an award (the “Award”) of a
number of Performance-Based Restricted Share Units (“Units”), which represent a
contingent right to receive shares of Crane Co. common stock, par value $1.00
(“Crane Shares”). Annex B to the Letter sets forth certain performance-based
vesting conditions applicable to this Award. The Letter, this Annex A and Annex
B together constitute the restricted share unit award agreement between the
parties (the “Agreement”).


The Award is granted under, and is subject to, the Crane Co. 2018 Stock
Incentive Plan (the “Plan”). Unless otherwise defined herein, all capitalized
terms have the meanings ascribed to them in the Plan. A Prospectus for the 2018
Stock Incentive Plan is attached to this Agreement as Annex C.


1. DEFINITIONS


For purposes of the Award, and for purposes of interpreting the terms of the
Plan, the following terms shall have the following meanings:


(a)
“Cause” means, with respect to the Employee, any of the following as determined
by the Company; (i) personal dishonesty or breach of fiduciary duty by the
Employee involving personal profit at the expense of the Company; (ii) repeated
violations by the Employee of the Employee’s obligations under any written
employment or other agreement with the Company which are demonstrably willful
and deliberate on the Employee’s part and which are not remedied in a reasonable
period of time after receipt of written notice from the Company; (iii) the
Employee’s commission of a criminal act related to the performance of the
Employee’s duties, or the Employee’s furnishing of proprietary confidential
information about the Company to a competitor, or potential competitor, or third
party whose interests are adverse to those of the Company; (iv) the Employee’s
habitual intoxication by alcohol or drugs during work hours; or (v) the
Employee’s conviction of a felony.



(b)
“Change in Control” shall have the meaning set forth in Section 2(e) of the
Plan.



(c)
“Committee” shall mean the Management Organization and Compensation Committee of
the Company’s Board of Directors.



(d)
“Competition” means the Employee has, in any capacity, directly or indirectly,
gone into any business or become employed by or associated with any other
business which is in competition with a line of business in which the Employee
is employed by the Company or has been employed by the Company within one year
prior to the date of the Employee’s termination of employment, in any state
within the United States or in any foreign country in which the Company conducts
business. In no event shall the Company determine there to be





--------------------------------------------------------------------------------




“Competition” solely because the Employee beneficially owns less than 5% of the
combined voting power of all issued and outstanding voting securities of a
publicly held corporation.


(e)
“Good Reason” shall mean, provided that the Employee has complied with the Good
Reason Process, the occurrence of any of the following events without the
Employee’s consent; (i) a material diminution in the Employee’s responsibility,
authority or duty; (ii) a material diminution in the Employee’s base salary
except for across-the-board salary reductions based on the Company and its
Subsidiaries’ financial performance similarly affecting all or substantially all
management employees of the Company and its Subsidiaries; or (iii) the
relocation of the office at which the Employee was principally employed
immediately prior to a Change in Control to a location more than fifty (50)
miles from the location of such office, or the Employee being required to be
based anywhere other than such office, except to the extent the Employee was not
previously assigned to a principal location and except for required travel on
the Employee’s employer’s business to an extent substantially consistent with
the Employee’s business travel obligations at the time of the Change in Control.



(f)
“Good Reason Process” shall mean that (i) the Employee reasonably determines in
good faith that a Good Reason condition has occurred; (ii) the Employee notifies
the Company and its Subsidiaries in writing of the occurrence of the Good Reason
condition within sixty (60) days of such occurrence; (iii) the Employee
cooperates in good faith with the Company and its Subsidiaries’ efforts, for a
period of not less than thirty (30) days following such notice (the “Cure
Period”), to remedy the condition; (iv) notwithstanding such efforts, the Good
Reason condition continues to exist following the Cure Period; and (v) the
Employee terminates the Employee’s employment for Good Reason within sixty (60)
days after the end of the Cure Period. If the Company or its Subsidiaries cures
the Good Reason condition during the Cure Period, and the Employee terminates
the Employee’s employment with the Company and its Subsidiaries due to such
condition (notwithstanding its cure), then the Employee will not be deemed to
have terminated the Employee’s employment for Good Reason.



(g)
“Performance Period” shall be as defined in Annex B.



(h)
“Permanent Disability” shall mean a physical or mental disability or infirmity
that prevents the performance of an Employee’s services for the Company and its
Affiliates lasting (or likely to last, based on competent medical evidence
presented to the Committee) for a period of six months or longer. The
Committee’s determination of Permanent Disability shall be final and shall be
based on such competent medical evidence as shall be presented to it by such
Employee or by any physician or group of physicians or other competent medical
expert employed by the Employee or the Company to advise the Committee.



(i)
“Qualifying Retirement” shall mean the Employee’s termination of employment for
any reason other than death, Permanent Disability or Cause upon or after the
earlier of the date that the Employee attains (i) age sixty-five (65), or (ii)
age sixty-two (62) and would be credited with at least ten (10) “Years of
Service” (as defined in Crane Co.’s Pension Plan for All Eligible Employees or
the equivalent service term in any successor to the Pension Plan, and regardless
of whether the Employee is a participant in such Pension Plan). Notwithstanding
the foregoing, if the Employee’s termination of employment during the two-year
period following a Change in Control could be treated as either a Qualifying
Retirement or a Qualifying Termination, it shall be treated as a Qualifying
Termination for purposes of Section 2(c) below.





--------------------------------------------------------------------------------






(j)
“Qualifying Termination” shall mean the Employee’s termination of employment by
the Company without Cause or by the Employee for Good Reason.



(k)
“Restriction Period” shall mean the period commencing on the date of a Change in
Control that occurs during the Performance Period and ending on the last day of
the Performance Period.





2. RESTRICTIONS AND RIGHTS


(a)
The number of Units that become earned and payable shall be determined at the
end of the Performance Period in accordance with the performance-based vesting
conditions set forth on Annex B, except as otherwise expressly provided in
Section 2(c)(i) below.



(b)
In addition, except as otherwise expressly provided herein, the Employee must
remain employed with the Company through the end of the Performance Period.
Notwithstanding the foregoing, the following provisions shall apply:



(i)    In the event of the Employee’s death or Permanent Disability, the Award
will become earned and payable to the Employee based on the actual performance
determined after the end of the Performance Period without being pro-rated due
to the termination of employment.


(ii)    In the event of the Employee’s Qualifying Retirement during the
Performance Period, the Award will become earned and payable to the Employee
based on the actual performance determined after the end of the Performance
Period without being pro-rated due to the termination of employment; provided,
however, that to the extent permissible under applicable law, if the Employee
engages in Competition at any time before the end of the Performance Period, the
Award will be forfeited.


(iii)    In the event of the Employee’s involuntary termination for Cause after
the end of the Performance Period but before issuance of Crane Shares in
accordance with Section 3(a) below, the Award will be forfeited.


(c)
Notwithstanding any other provision of the Award or the Plan to the contrary, in
the event of a Change in Control the following provisions shall apply:

    
(i)
The number of Units shall be determined as of the date of the Change in Control
as follows, and shall not thereafter be subject to adjustment as provided in
Annex B:



(A)
if the Change in Control occurs on or before ________, the number of Units shall
equal 100% of the Units (i.e., the number at target performance); and

        
(B)
if the Change in Control occurs after __________, the number of Units shall be
determined under Annex B as if the Performance Period had ended immediately
prior to the Change in Control.









--------------------------------------------------------------------------------






(ii)
The Units determined under Section 2(c)(i) shall be subject to forfeiture and
may not be sold, transferred, assigned or pledged (the “Restrictions”) during
the Restriction Period.

The Restrictions on the Units shall automatically lapse:


(A)
as to 100% of the Units as of the last day of the Restriction Period; or

        
(B)
if earlier, in the event of the Employee’s Permanent Disability or death; or



(C)
as may be otherwise provided under the terms of the Plan.



Notwithstanding the foregoing or any other provision of this Award or the Plan
to the contrary, if the Employee shall cease to be employed by the Company or by
a Subsidiary by reason of a Qualifying Retirement during the Restriction Period,
the Restrictions on the Units shall continue to lapse in accordance with the
schedule set forth in this Section 2(c)(ii) as if the Employee’s employment had
not terminated; provided, however, that to the extent permissible under
applicable law, if the Employee engages in Competition at any time before the
earlier of the events in Section 2(c)(ii)(A) or (B), then those Units as to
which the Restrictions have not yet lapsed will be forfeited.


In addition, and notwithstanding the foregoing or any other provision of this
Award or the Plan to the contrary, in the event of the Employee’s Qualifying
Termination within two years after the Change in Control, the Restrictions on
the Units shall automatically lapse upon such Qualifying Termination; provided,
however, that if the Employee is otherwise eligible for Qualifying Retirement at
the time of such Qualifying Termination, the Restrictions shall instead lapse at
the earlier of the events in Section 2(c)(ii)(A) or (B) above as if the
Employee’s employment had not terminated but without regard to any requirement
not to engage in Competition that would otherwise apply in connection with a
Qualifying Retirement.    
 
(d)
The Employee shall have no rights as a stockholder of the Company by virtue of
any Unit unless and until such Unit vests and resulting Crane Shares are issued
to the Employee. In that regard, the Employee shall have no right to receive any
cash payments during the Performance Period with respect to any dividends or
other distributions declared by the Company with respect to the Crane Shares;
provided, however, that the Award shall be subject to adjustment in accordance
with, and subject to, the provisions of Section 10 of the Plan (regarding
potential adjustments for certain capital changes).



3. ADMINISTRATION OF UNITS


(a)
The Units granted under this Award shall be reflected in a bookkeeping account
maintained by the Company during the Performance Period and through the date of
settlement. To the extent any Units become earned and payable in accordance with
the terms of this Award, and upon the satisfaction of all other applicable
conditions as to the Units, the Company shall deliver to the Employee one or
more stock certificates for such number of unrestricted Crane Shares equal to
the applicable number of Units, registered in the name of the Employee, subject
to applicable tax withholding requirements. The applicable number of Crane
Shares shall be issued no later than March 15 following the end of the
Performance Period, provided that in the case of a Change in





--------------------------------------------------------------------------------




Control, the applicable number of Crane Shares (subject to adjustment in
connection with the Change in Control in accordance with Section 10 of the Plan)
shall be issued on or as soon as administratively practicable (but not more than
45 days) after the applicable date the Restrictions lapse as provided in Section
2(c)(ii).


(b)
To the extent that this Agreement or the Plan provide for or otherwise refer to
issuance of certificates to reflect the transfer of Crane Shares pursuant to the
terms of this Award, the transfer of such shares may be effected, in the
Company’s discretion, on a book entry or such other noncertificated basis, to
the extent not prohibited by applicable law or the rules of any stock exchange
on which such shares are listed.



4. TERMINATION OF EMPLOYMENT


Except as otherwise provided for in Sections 2(b) and (c), the Employee’s
termination of employment during the Performance Period (or the Restriction
Period, if applicable) shall result in the forfeiture of all Units.


5. COVENANTS BY EMPLOYEE


(a)
The Employee agrees to be bound by all terms and provisions of the Plan, receipt
of a copy of which is acknowledged by the Employee’s signature, and all such
provisions are incorporated herein and shall be deemed a part of the Award for
all purposes.



(b)
The Employee agrees to provide the Company, when and if requested, with any
information or documentation which the Company believes necessary or advisable
in connection with the administration of the Plan, including data required to
assure compliance with the requirements of the Securities and Exchange
Commission, of any stock exchange upon which the Crane Shares are then listed,
or of any applicable federal, state or other law.



6. NO COVENANT OF EMPLOYMENT


Neither the granting of any award of Units, nor the execution and delivery of
any document evidencing such award, shall constitute, or be evidence of, any
agreement or understanding, express or implied, on the part of the Company or
its Subsidiaries to employ the Employee for any specific period.


7. ADMINISTRATION AND INTERPRETATION OF PLAN
AND AGREEMENT


In the event of any conflict between the terms herein and those of the Plan, the
provisions of the Plan shall prevail.


The Committee shall have full authority and discretion, subject only to the
terms of the Plan, to decide all matters relating to the administration or
interpretation of the Plan and the Award thereunder, and all such action by the
Committee shall be final, conclusive, and binding upon the Company and the
Employee. The Committee shall have full authority and discretion to modify at
any time the terms and conditions of the Award, the stock certificate legend(s)
and any other instrument evidencing this Award, provided that no such
modification shall increase the benefit under the Award beyond that which the
Committee could have originally granted at the time of the Award, or shall
impair the rights of the




--------------------------------------------------------------------------------




Employee under the Award except in accordance with the Plan, or any applicable
agreement or applicable law, or with consent of the Employee.


The Award is deemed to be issued in, and shall be governed by the laws of, the
State of Delaware. There have been no representations to the Employee other than
those contained herein.


This Agreement sets forth a complete understanding between the parties with
respect to its subject matter and supersedes all prior and contemporaneous
agreements and understandings with respect thereto. Any modification, amendment
or waiver to this Agreement will be effective only if it is in writing signed by
the Company and the Employee. The failure of any party to enforce at any time
any provision of this Agreement shall not be construed to be a waiver of that or
any other provision of this Agreement.


The Company’s obligations under this Agreement shall be unfunded and unsecured,
and no special or separate fund shall be established and no other segregation of
assets shall be made. The rights of the Employee under this Agreement shall be
no greater than those of a general unsecured creditor of the Company. In
addition, the Units shall be subject to such restrictions as the Company may
deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which Crane Shares
are then listed, any Company policy and any applicable federal or state
securities law.


If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version differs from the English version, the English version shall
control.


The Company reserves the right to impose other requirements on your
participation in the Plan, on the Award and on any Crane Shares acquired under
the Plan, to the extent that the Company determines it is necessary or advisable
in order to comply with local laws or facilitate the administration of the Plan,
and to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


8. AMENDMENT


The terms of the Award shall be subject to the terms of the Plan as the Plan may
be amended from time to time by the Board of Directors of the Company unless any
Plan amendment by its terms or by its clear intent is inapplicable to the Award.


9. NOTICE
The Company may, in its sole discretion, decide to deliver any documents related
to this Award or future Awards that may be granted under the Plan by electronic
means or request the Employee’s consent to participate in the Plan by electronic
means. The Employee hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.


Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by intraoffice mail,
by fax, by electronic mail or other electronic means, or via a postal service,
postage prepaid, to such electronic mail or postal address and directed to




--------------------------------------------------------------------------------




such person as the Company may notify the Employee from time to time; and to the
Employee at the Employee’s electronic mail or postal address as shown on the
records of the Company from time to time, or at such other electronic mail or
postal address as the Employee, by notice to the Company, may designate in
writing from time to time.
10. WITHHOLDING TAXES


Regardless of any action the Company takes with respect to any or all income
tax, payroll tax or other tax-related withholding (“Tax-Related Items”), the
Employee acknowledges that the ultimate liability for all Tax-Related Items owed
by the Employee is and remains the Employee’s responsibility and that the
Company (i) makes no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including the
grant or vesting of the Units and the subsequent sale of shares acquired upon
vesting; and (ii) does not commit to structure the terms of the grant or any
aspect of the Award to reduce or eliminate the Employee’s liability for
Tax-Related Items.


Prior to vesting of the Units, the Employee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all withholding obligations
of the Company. In this regard, the Employee authorizes the Company to withhold
all applicable Tax-Related Items legally payable by the Employee from the
Employee’s wages or other cash compensation paid to the Employee by the Company
or from proceeds of the sale of the shares. Alternatively, or in addition, to
the extent permissible under applicable law, the Company may (i) sell or arrange
for the sale of shares that the Employee acquires to meet the withholding
obligation for Tax-Related Items, and/or (ii) withhold in shares, provided that
the Company only withholds the amount of shares necessary to satisfy the minimum
withholding amount. Finally, the Employee shall pay to the Company any amount of
Tax-Related Items that the Company may be required to withhold as a result of
the Employee’s participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue and deliver shares in
payment of any earned Units if the Employee fails to comply with the Employee’s
obligations in connection with the Tax-Related Items as described in this
Section 10.


11. COMPLIANCE WITH SECTION 409A


For purposes of this Award, and solely to the extent necessary or advisable to
comply with any applicable requirements of Section 409A of the Code and the
regulations thereunder, references to “termination of employment” shall be
deemed to mean a “separation from service” as that term is defined under
Treasury Reg. Section 409A-1(h). Notwithstanding any other provisions of this
Agreement to the contrary, and solely to the extent necessary for compliance
with Section 409A and not otherwise eligible for exclusion from the requirements
of Section 409A, if the Employee becomes entitled to settlement of any Units in
connection with the Employee’s termination of employment (other than due to
death) and the Employee is deemed to be a “Specified Employee” (as defined under
Section 409A of the Code) as of the date of such termination of employment, no
settlement or other distribution required to be made to the Employee hereunder
(including any payment of cash, any transfer of property and any provision of
taxable benefits) shall be made earlier than the date that is six (6) months and
one day following the date of the Employee’s termination of employment with the
Company.






--------------------------------------------------------------------------------




12. RECOVERY OF COMPENSATION IN CERTAIN CIRCUMSTANCES


Notwithstanding any other provision of this Agreement, if the Committee
determines that the Company is required to restate its financial statements due
to material noncompliance with any financial reporting requirement under the
law, whether such noncompliance is the result of misconduct or other
circumstances, the Employee shall be required to reimburse the Company for any
amounts earned or payable with respect to this Award to the extent required by
and otherwise in accordance with applicable law and any Company policies.


13. DATA PRIVACY


The Employee voluntarily acknowledges and consents to the collection, use,
processing and transfer of personal information as described in this Section.
The Employee is not obliged to consent to such collection, use, processing and
transfer of personal information. However, failure to provide the consent may
affect the Employee’s ability to participate in the Plan. The Company and its
Affiliates hold certain personal information about the Employee, including the
Employee’s name, home address, business segment and unit, PeopleSoft ID (if
available), hire date, Social Security number or other National ID number,
salary, job title, any shares of stock or directorships held in the Company and
details of any shares of stock awarded, cancelled, purchased, vested, unvested
or outstanding in the Employee’s favor, for the purpose of managing and
administering the Plan (“Data”). The Company and its Affiliates will transfer
Data among themselves as necessary for the purpose of implementation,
administration and management of the Employee’s participation in the Plan, and
the Company and its Affiliates may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located in the European Economic
Area or elsewhere throughout the world in countries that may not provide an
equivalent level of data protection to the laws in the Employee’s home country,
such as the United States. The Employee authorizes them to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Employee’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and the subsequent holding of Shares on the
Employee’s behalf by a broker or other third party with whom the Employee may
elect to deposit any Shares acquired pursuant to the Plan. The Employee may, at
any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company; however, withdrawing
consent may affect the Employee’s ability to participate in the Plan.


14. ADDITIONAL ACKNOWLEDGEMENTS


By entering into this Agreement and accepting the Award evidenced hereby, you
acknowledge and agree that:


(a)    the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, suspended or terminated by the Company at any time,
as provided in the Plan and this Agreement;


(b)    the Award is voluntary and occasional and does not create any contractual
or other right to receive future Awards under the Plan, or benefits in lieu of
Awards, even if Awards have been awarded repeatedly in the past;






--------------------------------------------------------------------------------




(c)    all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;


(d)    your participation in the Plan shall not create a right to further
employment with your actual employer (the “Employer”) and shall not interfere
with the ability of the Employer to terminate your employment relationship at
any time, with or without cause;


(e)    you are voluntarily participating in the Plan;


(f)    the Award is an extraordinary item, and any amounts received from the
Award are outside the scope of your employment contract, if any;


(g)    the Award is not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or welfare benefits
or similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or the Employer or any
subsidiary of the Company;


(h)    the Award is not intended to replace any pension rights or compensation;


(i)    in no event will the Award be interpreted to form an employment contract
or relationship with the Company or any Subsidiary;


(j)    the future value of the Award is unknown and cannot be predicted with
certainty;


(k)    if you receive Crane Shares upon settlement of the Award, the value of
those shares may increase or decrease;


(l)    in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from the forfeiture, expiration or termination of the Award
resulting from your termination of employment with the Company or the Employer
(for any reason whatsoever and whether or not in breach of local labor laws) and
you irrevocably release the Company and the Employer from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, then, by signing this Agreement, you
shall be deemed irrevocably to have waived your entitlement to pursue such
claim;


(m)    notwithstanding any terms or conditions of the Plan to the contrary, in
the event of involuntary termination of your employment, your rights under the
Award, if any, will terminate at the time and in accordance with the terms set
forth in this Agreement and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); furthermore, in the event of
involuntary termination of employment (whether or not in breach of local labor
laws), your rights under the Award after termination of employment, if any, will
be measured by the date of termination of your active employment and will not be
extended by any notice period mandated under local law; the Committee shall have
the exclusive discretion to determine when you are no longer actively employed
for purposes of the Award;


(n)    it is your sole responsibility to investigate and comply with any
exchange control laws applicable to you in connection with the Award or its
exercise; and




--------------------------------------------------------------------------------






(o)    the Award and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, takeover or transfer of
liability.




























--------------------------------------------------------------------------------






ANNEX B




PERFORMANCE VESTING CONDITIONS
FOR RESTRICTED SHARE UNIT AWARD
UNDER THE CRANE CO. 2018 STOCK INCENTIVE PLAN


DATED AS OF <award_date>


The Company hereby grants to the recipient of the letter of the President and/or
Secretary of the Company (“Letter”) to which this Annex B is attached
(“Employee”), and the Employee accepts, an award (the “Award”) of a number of
Performance-Based Restricted Share Units (“Units”), which represent a contingent
right to receive shares of Crane Co. common stock, par value $1.00 (“Crane
Shares”). Annex A to the Letter sets forth certain additional terms and
conditions to the Award. This Annex B to the Letter sets forth certain
performance-based vesting conditions applicable to this Award, as referenced in
Section 2(a) of Annex A. The Letter, Annex A and this Annex B together
constitute the restricted share unit award agreement between the parties (the
“Agreement”).


The Award is granted under, and is subject to, the Crane Co. 2018 Stock
Incentive Plan (the “Plan”). Unless otherwise defined herein, all capitalized
terms have the meanings ascribed to them in the Plan or as set forth in Annex A.


1. DEFINITIONS


For purposes of the Award, and for purposes of interpreting the terms of the
Plan, the following terms shall have the following meanings:


(a)
“Beginning Price” means the 20-day average of the closing prices of the
applicable stock for the last twenty trading days immediately preceding the
beginning of the Performance Period. The “Beginning Price” may be equitably
adjusted by the Committee in its discretion to reflect any material changes in
the applicable company’s capital structure during the Performance Period, such
as a stock split, reverse stock split, stock dividend, split up, spin-off, or
other distribution, combination or exchange of such company’s stock.



(b)
“Comparator Group” means the set of companies that are in the S&P MidCap 400
Capital Goods Group at the beginning of the Performance Period.  Any such
company that is no longer publicly traded on the last day of the Performance
Period shall be excluded from the Comparator Group, provided that a company that
ceases to be publicly traded as a result of insolvency or bankruptcy proceeding
shall be included.  Crane Co. shall be excluded from the Comparator Group. 



(c)
“Ending Price” means the 20-day average of the closing prices of the applicable
stock for the last twenty trading days of the Performance Period.



(d)
“Performance Period” means the three year period beginning ________ and ending
__________.



(e)
“Total Shareholder Return” for a given company means:







--------------------------------------------------------------------------------




(Ending Price – Beginning Price) + dividends (assuming reinvestment as of
ex-dividend date)


divided by


Beginning Price


2. PERFORMANCE-BASED VESTING SCHEDULE


Subject to the provisions of Section 3 below, the number of Units earned shall
be based on the relative performance of the Company’s Total Shareholder Return
compared to that of the companies that comprise the Comparator Group, based on
the percentile performance of the Company against those Comparator Group
companies over the Performance Period, as follows:


Total Shareholder Return
Percentile Ranking
Percentage of Units Earned
(%)
Below 25th Percentile
0
25th Percentile (Threshold)
25
50th Percentile (Target)
100
75th Percentile or higher (Maximum)
200



For performance between Threshold and Target or between Target and Maximum, the
percentage of Units earned shall be interpolated on a straight line basis.


3. LIMITATIONS


Notwithstanding any provision herein to the contrary, the number of Units earned
under this Award shall be subject to the following limitations:


(a)
The aggregate value of the Units earned based on the Ending Price for the Crane
Shares shall not exceed four times the value of the target number of Units based
on the Beginning Price for the Crane Shares. The number of Units earned shall be
reduced to the extent necessary to meet this limitation, rounded down to the
nearest whole Unit.



(b)
If Total Shareholder Return for the Company for the Performance Period is
negative, then the maximum percentage of Units earned shall be 100% (rather than
200%).



4. DETERMINATIONS


All calculations and determinations under this Annex B, including without
limitation (i) the determination of Total Shareholder Return for any company,
(ii) the Company’s percentile ranking, (iii) the percentage of Units earned and
(iv) the application of the limitations under Section 3, shall be made by the
Committee in the exercise of its sole discretion, and all such calculations and
determinations shall be final.






